             Case 5:20-cv-01205 Document 1 Filed 10/12/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ERIC ORTIZ, individually and on behalf            §
of all others similarly situated,                 §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §          Civil Action No. 5:20-cv-01205
                                                  §
MIDLAND CREDIT MANAGEMENT,                        §
                                                  §
               Defendant.                         §

         NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT BASED
     ON FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. §§ 1331 AND 1441

       Defendant, Midland Credit Management, Inc. (“MCM” or "Defendant"), hereby files this

Notice of Removal, pursuant to 28 U.S.C. §§ 1331 and 1441, and removes to the United States

District Court for the Western District of Texas the cause of action currently pending in the County

Court in and for Bexar County, Texas, styled Eric Ortiz, individually and on behalf of all others

similarly situated v. Midland Credit Management, Inc, Case No. 2020CV04348 on the following

grounds:

       1.      This Notice of Removal is founded and based upon a federal question pursuant to

28 U.S.C. §§ 1331 and 1441. Plaintiff, Eric Ortiz (“Plaintiff”), originally filed this civil action on

or about September 11, 2020, in the County Court at Law # 10 in and for Bexar County, Texas.

Plaintiff is seeking monetary damages from the Defendant. As required by 28 U.S.C. § 1446(a), a

copy of the process, pleadings, orders and other documents presently contained in the state court

file and available for copying are attached to this Notice as Composite Exhibit “A.”

A.     CONSENT TO REMOVAL

       2.      MCM is the only named Defendant.
             Case 5:20-cv-01205 Document 1 Filed 10/12/20 Page 2 of 3




B.     TIMELINESS OF REMOVAL

       3.      MCM was served on September 18, 2020. Accordingly, this Notice of Removal is

timely filed within thirty (30) days of the date of service pursuant to 28 U.S.C. § 1446(b).

C.     THE VENUE REQUIREMENT IS MET

       4.      Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

the United States District Court for the district and division corresponding to the place where the

state-court action is pending.

D.     FEDERAL QUESTION AT ISSUE

       5.      Plaintiff alleges purported claims under the Fair Debt Collection Practices Act, 15

U.S.C. §§ 1692 - 1692p (“FDCPA”) and the Texas Debt Collection Act, Tex. Fin. Code § 392 et

seq. ("TDCA"). See Complaint at ¶¶ 1, 54 and ¶¶ 1, 64.

       6.      Plaintiff’s Complaint is removable to the United States District Court for the

Western District of Texas because the Complaint presents a federal question. Specifically, 28

U.S.C. § 1331 provides that “district courts shall have original jurisdiction over all civil actions

arising under the Constitution, laws, or treaties of the United States.” See 28 U.S.C. § 1331.

Plaintiff’s claims provide the basis for this Court’s jurisdiction as he has brought suit under the

laws of the United States. Accordingly, MCM is entitled to remove this action in accordance with

28 U.S.C. § 1441(a).

E.     NOTICE TO PARTIES AND TO THE CIRCUIT COURT

       7.      Written notice of the filing of this Notice of Removal is being served on Plaintiff,

and a copy of this Notice of Removal is being filed with the Clerk of the Court in the County Court

in and for Bexar County, Texas, in compliance with 28 U.S.C. 1446(d).

       WHEREFORE, MCM requests that the above-styled action now pending against it in the

County Court in and for Bexar County, Texas, be removed to this Court.


                                                 2
             Case 5:20-cv-01205 Document 1 Filed 10/12/20 Page 3 of 3




       Dated: October 12, 2020


                                              By:     /s/ Cory W. Eichhorn
                                                      Cory W. Eichhorn
                                                      cory.eichhorn@hklaw.com
                                                      Bar No. 576761
                                                      HOLLAND & KNIGHT LLP
                                                      701 Brickell Avenue, Suite 3300
                                                      Miami, FL 33131
                                                      Telephone: (305) 374-8500
                                                      Facsimile: (305) 789-7799

                                                      and

                                                      Kevin A. Teters
                                                      kevin.teters@hklaw.com
                                                      Pro Hac Vice to be Filed
                                                      HOLLAND & KNIGHT LLP
                                                      200 Crescent Court, Suite 1600
                                                      Dallas, TX 75201
                                                      Telephone: (214) 964-9408
                                                      Facsimile: (214) 964-9501

                                                      Attorneys for Defendant
                                                      Midland Credit Management, Inc.



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of October, 2020, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system. I also certify that the foregoing

document is being served this day on counsel of record via transmission of Notices of Electronic

Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

are not authorized to receive Notices of Electronic Filing electronically.

                                                            /s/ Cory W. Eichhorn
                                                              Cory W. Eichhorn




                                                 3
